Citation Nr: 0631380	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1945, and from October 1950 to November 1951; he 
incurred a bayonet wound in Korea and was awarded the Purple 
Heart Medal.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in San Juan, Puerto Rico that denied 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant is the 
veteran's spouse and custodian.

The RO's severance of service connection for a nervous 
disorder was upheld by the Board in a decision issued in 
1977.  Reopening of that claim was subsequently denied by the 
Board in 1983, and then by the RO in September 1999.  

The RO did not treat the current claim for service connection 
for PTSD as one that had been previously denied because the 
issue of service connection for a psychiatric condition is 
separate from the issue of service connection for PTSD.  See 
Samuels v. West, 11 Vet. App. 433, 436 (1998) citing Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (Observing that 
"a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, can not be the 
same claim when it has not been previously considered.).  
Therefore, the issue on appeal is as listed on the title 
page.


FINDING OF FACT

The appellant does not have post-traumatic stress disorder 
(PTSD) due to his in-service experiences.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1101, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify a claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran and the appellant were notified of the 
information necessary to substantiate the veteran's service 
connection claim by correspondence dated in June 2002, and 
February 2005.  Those documents informed the veteran and the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  Therefore, VA has no outstanding 
duty to inform the veteran or the appellant that any 
additional information or evidence is needed. 

Even if the veteran or the appellant was not provided with 
all of the required notice until after the RO had adjudicated 
the claim, "the veteran [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained the veteran's VA 
treatment records.  The appellant was afforded VA psychiatric 
examinations.  The veteran and the appellant were informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and they were supplied with 
the text of 38 C.F.R. § 3.159.  

The veteran and the appellant did not provide any information 
to VA concerning available treatment records that they wanted 
the RO to obtain for them that were not obtained.  They were 
given more than one year in which to submit evidence after 
the RO gave them notification of the veteran's rights under 
the pertinent statute and regulations.  They were also 
notified of the 90-day time limit in which to submit 
additional pertinent evidence after the case was sent to the 
Board.  Therefore, there is no duty to assist or notify that 
is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran or the appellant 
of such information, because the claim of entitlement to 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the veteran's or the appellant's 
prejudice.  

The veteran and the appellant were provided with notice as to 
the medical evidence needed for service connecting a 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  
According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.

The appellant contends that the veteran is currently 
diagnosed with PTSD and that this condition is etiologically 
related to the combat he experienced in Korea, in particular, 
the veteran's wounding with a bayonet for which he was 
awarded the Purple Heart Medal.

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, VA and non-
VA psychiatric examinations and evaluations have not resulted 
in a diagnosis of PTSD.  The veteran underwent VA psychiatric 
examinations in August 1994, May 1996, November 1997, May 
2002, October 2002, and August 2004.  The diagnosis rendered 
by each examiner was one of a schizophrenic disorder.  The 
October 2002 examiner specifically stated that based on the 
veteran's records, evaluation, history and descriptions of 
the veteran's symptomatology and history on the records, that 
the diagnosis of schizophrenia conformed to DSM-IV criteria 
and that the veteran did not fulfill the diagnostic criteria 
for PTSD.  

Review of the medical evidence of record reveals that the 
veteran has been diagnosed with, and treated for 
schizophrenia for many years.  An October 1982 independent 
medical expert opinion also stated that the veteran's correct 
psychiatric diagnosis was schizophrenia.  A May 1981 
psychiatric evaluation conducted by the veteran's private 
treating psychiatrist yielded a diagnosis of schizophrenic 
reaction, chronic undifferentiated type.  There are no 
treatment records to indicate that the veteran was ever 
diagnosed with, or treated for PTSD.

The evidence of record does contain a May 2002 written 
statement from the same private treating psychiatrist who 
authored the May 1981 psychiatric evaluation.  This 
psychiatrist, in his current written statement, indicates 
that the veteran was initially seen approximately twenty 
years prior and that the veteran's condition at that time 
"was clearly schizophrenia."  The doctor further stated 
that he had treated the veteran for schizophrenia on a more 
or less continuous basis.  The psychiatrist also noted the 
veteran's treatment in-service for psychiatric symptoms and 
said that all of these medical descriptions were "nothing 
more than PTSD."  However, as noted by the October 2002 VA 
examiner, the private psychiatrist had concluded in 1981 that 
the veteran's diagnosis was schizophrenia and, according to 
his May 2002 letter, he continued to treat the veteran for 
schizophrenia. 

As previously noted, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  The competent medical evidence of 
record does not establish that the veteran has PTSD.  There 
is no competent clinical diagnosis of PTSD.  The medical 
evidence of record indicates that the appellant has reported 
symptoms of PTSD, but VA outpatient mental health 
practitioners have consistently rendered diagnoses of 
schizophrenia, as have VA psychiatric examiners.  The October 
2002 VA examiner also rejected a diagnosis of PTSD.  While 
the veteran's private treating psychiatrist indicated, in a 
May 2002 letter, that the veteran's diagnosis was PTSD, the 
private psychiatrist did not explain how the veteran met the 
DSM-IV criteria for PTSD and that diagnosis was contrary to 
that doctor's report of his treatment of the veteran for 
schizophrenia for more than twenty years.

The Board has considered the appellant's own statements to 
the effect that the veteran experiences symptoms of PTSD that 
are due to experiences during his active service.  However, 
the evidence does not indicate that either the veteran or the 
appellant possesses medical expertise.  Neither one is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  To the extent that their statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of a psychiatric disorder, nor do they establish a 
nexus between an acquired psychiatric condition and the 
veteran's military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Thus, the preponderance of the medical evidence of record 
indicates that the appellant has been suffering from 
schizophrenia, not PTSD, and that he has a schizophrenic 
disorder, not PTSD.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the service 
connection claim and that service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
With the preponderance of the evidence against the claim, an 
award of service connection is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


